Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Baarman et al. (US 2014/0335490) reference. While Baarman teaches a fitness tracking system with a shoe, a movement sensor, and a controller with multiple sampling modes Baarman fails to teach wherein the fitness tracking system is configured to switch from operating in the preworkout mode to operating in the workout mode in response to determining that (i) a cadence of the user determined from the second sampled data does not satisfy a cadence threshold, (ii) a ground contact value of the user determined from the second sampled data does not satisfy a first ground contact threshold, and (iii) the ground contact value of the user satisfies a second ground contact threshold. This distinguishes the claimed invention over the prior art by allowing the fitness tracker to automatically activate/deactivate itself to increase the usefulness and integrity of the collected data and improve user experience.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791